 

 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     

C
EASTERN OST SLOT COURT

F CALIFORNIA

  

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, cAsENO. 19M 0016? Baan a
Plaintiff, UNDER SEAL
v. ORDER SEALING CRIMINAL COMPLAINT
PATRICK GONZALES,
Defendants.

 

 

 

 

IT IS HEREBY ORDERED that the Affidavit and Criminal Complaint in this case shall be

SEALED until otherwise ordered by the court.

DATED: September b , 2019 Ef f. Lo

Honorable Erica P. Grosjean
United States Magistrate Judge

ORDER SEALING CRIMINAL COMPLAINT 1

 
